Title: To Thomas Jefferson from Philip Norborne Nicholas, 8 October 1799
From: Nicholas, Philip Norborne
To: Jefferson, Thomas



Dear Sir,
Richmond October 8th 1799.

Inclosed is a little posthumous work of my brother Colo. Geo. Nicholas. It contains some very severe strictures on the measures of the last session of Congress. This pamphlet is characterized by that freedom of inquiry and independence of spirit which is conspicuous in all the writings of the author. Harper if not calous must feel some of the cutting truthes which it contains. I feel great solicitude to hear from the election in Pennsylvania. it is of great importance, much is to be feared from the success of Ross, but I will not let myself for a moment suppose that a possible event. This very mail may bring us information. I have written to Colo. Monroes urging him to come to Richmond by the begining of the session, his presence will have a good effect and I belive will insure him the chief magistracy of the state & these are times when nothing is to be left undone which may advance the common cause.
I am with great respect & regard

Ph: Nor: Nicholas.

 